  Case 2:19-cv-08902-GW-MAA Document 36 Filed 03/19/20 Page 1 of 3 Page ID #:725


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-8902-GW-MAAx                                                Date    March 19, 2020
 Title             Jeffrey Sulitzer, D.M.D, et al. v. Joseph Tippins, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            Terri A. Hourigan
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                  Byron J. McLain, in person                                   Jonathan M. Eisenberg
                       James D. Dasso                                             Kristin S. Webb
 PROCEEDINGS:                TELEPHONIC HEARING RE:

                             DEFENDANTS' MOTION TO DISMISS COMPLAINT (FED. R. CIV. P.
                             12(B)(6) [16]

                             AMICUS CURIAE AMERICAN ASSOCIATION OF
                             ORTHODONTIST'S MOTION FOR LEAVE TO FILE BRIEF OF
                             AMICUS CURIAE IN SUPPORT OF DEFENDANTS' MOTION TO
                             DISMISS [25]


Court and counsel confer re Motion for Leave. The tentative circulated and attached hereto, is adopted
as the Court’s final ruling. The Motion is DENIED.

Court hears further argument as to Defendants’ Motion to Dismiss. For reasons stated on the record,
Defendants are to file a response to Plaintiff’s offer of proof by April 2, 2020. Brief is limited to 15
pages. Plaintiff will have until April 13, 2020 to respond. Defendants’ Motion to Dismiss is continued to
April 23, 2020 at 8:30 a.m.




                                                                                                       :   15
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 2:19-cv-08902-GW-MAA Document 36 Filed 03/19/20 Page 2 of 3 Page ID #:726



 Sulitzer, et al. v. Tippins, et al., Case No. 2:19-cv-08902-GW-(MAAx)
 Tentative Ruling on American Association of Orthodontists’ Motion for Leave to File Brief of
 Amicus Curiae in Support of Defendants’ Motion to Dismiss



          The Court has reviewed the motion of the American Association of Orthodontists
 (“AAO”) for permission to file an amicus curiae brief. The Court will deny the motion. To the
 extent the proposed brief would be helpful to the Court, it concerns only issues that the
 Defendants have already addressed – or easily could have addressed – in their motion to dismiss.
 Where the AAO desires to duplicate or supplement that discussion, it is in effect an attempt to
 have the Court consider extra briefing beyond the limits allowed by this Court’s Local Rules.
 Moreover, although the Court does not share the Plaintiffs’ view of the timing obligations
 underlying a request to be able to file an amicus brief, the Court does find it noteworthy that the
 AAO waited until briefing on Defendants’ motion was complete1 before actually attempting to
 supplement the materials that were already before the Court by way of this motion. This too
 could be seen as an attempt to unjustifiably expand the briefing opportunities on a topic beyond
 what the Court’s Local Rules permit.
          To the extent the proposed brief covers new topics, it largely concerns the question of
 whether the Plaintiffs are engaged in the practice of dentistry. It is not entirely clear to this Court
 that it will ever be asked to resolve that precise question in this case considering the nature of
 Plaintiffs’ claims here. If it ever is asked to decide that question, it will first have to be
 convinced that it is not an issue that is more appropriately decided by the Dental Board of
 California in connection with the proceedings that the Court is aware are now pending before
 that body.
          Beyond that question of both need and propriety in connection with the Court’s
 consideration of the practice-of-dentistry issue, the AAO’s participation threatens to actually
 complicate the Court’s analysis – at least in this procedural setting – due to the fact that it asks
 the Court to consider numerous materials that are outside the four corners of the Complaint in
 this action and outside even the extra-complaint materials that a court may sometimes still
 1
   Indeed, the hearing date for this motion was originally set for ten days after the hearing was held on the motion to
 dismiss the AAO desires to address as an amicus. The Court heard oral argument on that motion on March 2, 2020,
 and, after issuing a tentative ruling, continued the motion to allow plaintiffs to file an “offer of proof” as to how they
 would amend in certain regards. In other words, the Court’s analysis of the motion was effectively complete before
 the AAO even asked the Court to consider the amicus request.

                                                             1
Case 2:19-cv-08902-GW-MAA Document 36 Filed 03/19/20 Page 3 of 3 Page ID #:727



 consider on a Rule 12(b)(6) motion.               Even asking the Court to engage in the potentially
 protracted and involved analysis of determining which of these materials are, in fact, permissible
 to consider, threatens to lengthen and complicate this motion far beyond whatever minimal
 benefit the AAO could otherwise offer to the Court on this motion.
          For at least these reasons, the Court denies the AAO’s motion. See Hoptowit v. Ray, 682
 F.2d 1237, 1260 (9th Cir. 1982) (“The district court has broad discretion to appoint amici
 curiae.”), overruled on other grounds by Sandin v. Conner, 515 U.S. 472 (1995); California v.
 U.S. Dep’t of Interior, 381 F.Supp.3d 1153, 1164 (N.D. Cal. 2019) (“There are no strict
 prerequisites that must be established prior to qualifying for amicus status; an individual seeking
 to appear as amicus must merely make a showing that his participation is useful or otherwise
 desirable to the court.”). That other district courts considering similar motions from the AAO
 have allowed the AAO leave to file an amicus brief does not persuade this Court that such an
 expansion of the record on this motion is appropriate, or desirable.2




 2
   Plaintiffs assert that, although those other courts allowed the amicus filings, neither court directly cited those
 amicus briefs in ruling on the motions to dismiss at issue, suggesting that – in the end – even those courts did not
 consider the briefs particularly helpful or noteworthy. The AAO does not dispute Plaintiffs’ assertion regarding the
 lack of citation to its briefs in those cases.

                                                          2
